BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-14-00035-CV

                         Gerald Lynn Clark and Jo Ann Clark

                                             v.

                                 Titus County, Texas

            (No. 36,149 IN 276TH DISTRICT COURT OF TITUS COUNTY)


TYPE OF FEE                    CHARGES       PAID       BY
MOTION FEE                          $15.00   E-PAID     CHANTELLE VILAVERDE
REPORTER'S RECORD                  $528.00   UNKNOWN    CLINT JAMES
CLERK'S RECORD                     $461.00   UNKNOWN    CLINT JAMES
SUPREME COURT CHAPTER 51 FEE        $50.00   E-PAID     CLINT JAMES
INDIGENT                            $25.00   E-PAID     CLINT JAMES
FILING                             $100.00   E-PAID     CLINT JAMES
STATEWIDE EFILING FEE               $20.00   E-PAID     CLINT JAMES


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                       IN TESTIMONY WHEREOF,
                                                       witness my hand and the Seal of
                                                       the COURT OF APPEALS for
                                                       the Sixth District of Texas, this
                                                       February 19, 2015.

                                                       DEBRA AUTREY, CLERK



                                                       By ___________________________
                                                                               Deputy